Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 10,757,007 B1, hereinafter “the parent patent.” Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims reflect limitations that are in the parent patent involving “receiv[ing] at least one bid from at least one bidding node in response to the routing query, determin[ing] a path through the network to transmit the information at least partially anonymously based on the at least one bid that corresponds to the transmission value, transmit the information at least partially anonymously via the path within a network packet encrypted in a number of layers of encryption corresponding to a number of intermediary nodes in the path… etc.” as well.
---------- ---------- ----------
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 12, 14 – 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavaudan et al (US 2020/0201910 A1).
Claim 1 (similarly claims 8 and 15). Gavaudan shows a peer node of a mesh network (figs. 4 and 12: nodes 1-10), comprising:  	a storage device (fig. 12: main memory); and  	logic, at least a portion of the logic implemented in circuitry coupled to the storage device (fig. 12: instructions), the logic to:  	broadcast a routing query to a plurality of peer nodes of the mesh network to transmit information over the mesh network ([0025]: queries to the graph may be broadcasted to the network of masternodes and executed for a fee), the routing query indicating at least one destination peer node for the information ([0025]: the queries may then be distributed across multiple masternodes storing the relevant data in order to maximize efficiency and throughput),  	receive at least one bid from at least one bidding peer node of the plurality of peer nodes in response to the routing query ([0064]: receiving bid requests to generate a graph),  	accept the at least one bid and determine a path comprising the at least one bidding peer node to transmit the information based on the at least one bid ([0067]: the user, such as via the user device, may transmit graph data for use in generating the graph associated with the bid order to the masternode(s) so that the graph may be generated by the masternode(s)), and  	transmit the information to the at least one destination peer node via the at least one bidding peer node through the path ([0067]: if the graph protocol market determines that the requirements of the bid order and the ask order match, the graph protocol market may transmit notifications to the masternode(s) and the user (via a user device, such as first user device) indicating that the masternode(s)’ requirements match the bid order’s requirements and that the masternode(s) may be utilized to service the bid request and generate the graph… the user, such as via the user device, may transmit the graph data for use in generated the graph directly to the main router, which can then forward the graph data to the appropriate masternode(s)). 
Claim 2 (similarly claims 9 and 16). Gavaudan shows the peer node of claim 1, the at least one bid comprising  	a bid amount that the at least one bidding node requires to transmit the the bid request may include information, requirements, and/or metadata including, but not limited to, an amount of pay per hour per megabyte (or other storage metric) of storage for storing a graph associated with the bid request, a quantity of masternodes that should be in a router that services the bid request (e.g. to adjust security and replication), a minimum storage capacity needed for the graph associated with the bid request, an indication of whether the graph is to be public or private, an indication of a base fee for queries associated with the graph, any other desired information, or a combination thereof). 
Claim 3 (similarly claim 10). Gavaudan shows the peer node of claim 1, at least a portion of the plurality of peer nodes to  	maintain a blockchain for a cryptocurrency for managing payment of the at least one bid to the at least one bidding peer node ([0085]: a network effect for cryptocurrency exchanges may be achieved; [0087]: the system may specify a quantity of computer processor resources (e.g. processor clock cycles, processor speed, processor cache, etc.) that may be dedicated to receiving bid requests to generate a graph; receiving ask requests from one or more masternodes). 
Claim 4 (similarly claims 11 and 17). Gavaudan shows the peer node of claim 1, the routing query comprising  	a transmission value indicating an offer amount that the peer node offers to pay to route the information to the at least one destination peer node ([0068]: the user may pay the fee specified in the bid order by using a corresponding amount of GRP tokens; [0074]: the ask request may be a request by the first masternode to service the bid request provided by the user device and may specify requirements including, but not limited to, a desired pay per hour per megabyte). 
Claim 5 (similarly claims 12 and 18). Gavaudan shows the peer node of claim 4, the logic to  	transmit the information at least partially anonymously via the path within a network packet encrypted in a number of layers of encryption corresponding to a number of nodes in the path ([0047]: adjust the encryption layer, anonymizing vertices, edges, properties, and any constants),  	each node of the path allowing for at least one layer of encryption for the network packet for a cost ([0047]: encryption layers; [0084]: the costs associated with storing and querying graphs can be covered by multiple entities (e.g. masternodes and/or routers), which encourages the sharing of knowledge and data). 
Claim 7 (similarly claims 14 and 20). Gavaudan shows the peer node of claim 5, each of the bidding nodes in the path to  	receive payment responsive to decrypting one of the layers of encryption and  	transmitting the information to a next node in the path ([0047]: the user may then decrypt the received result using the first user device). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavaudan et al in view of Zhu et al (US 2014/0328218 A1).
Claim 6 (similarly claims 13 and 19). Gavaudan shows the peer node of claim 5; Gavaudan does not expressly describe the logic to:  	receive a plurality of bids, and  	determine the path to include a largest number of bidding nodes in which the value of the plurality of bids is equal to or less than the transmission value.Zhu teaches features of: 	receiving a plurality of bids ([0045]: each MS will bid based on the values of the best status and the second best status of all possible allocation status result for the MS in the round), and  	determining a path to include a largest number of bidding nodes in which a value of the plurality of bids is equal to or less than a transmission value ([0045]: the BS will allocate the auctioned resource unit to the MS with the largest bid but actually it will charge it the second largest bid instead of the largest one, in other word the MS with the largest bid will ).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Zhu in the peer node of Gavaudan to optimize feedback transmission resource between at least two kinds of feedback information such as channel station information and intercell interference information, which will further improve the system performance.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Haynes et al, US 2003/0164794 A1: a network and method are provided that utilize impulse radio technology to enable an impulse radio communication link between a ground control station and an unmanned ground vehicle wherein a “Worm agent” is then dispatched across each feasible link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        24th October 2021